ORDER
PER CURIAM:
On consideration of appellant’s petition for rehearing or for amendment of opinion, the response thereto, and appellant’s statement of agreement with appellee’s proposed amendments of opinion, it is
ORDERED that the petition for rehearing is granted to the extent that the opinion filed on September 21, 2000, is amended as follows:
On page 8, footnote 10 is amended to read:
10 It appears that as part of the plea bargain the remaining twelve counts of the show cause order were dropped. Should Lynch choose to withdraw her guilty plea, at least the eight remaining counts alleging violations of the show cause order would be subject to reinstatement, if the newly-appointed prosecutor elects to pursue some or all of those charges.
On page 16, the last sentence of footnote 15 is amended to read:
Should she be convicted on any count for violation of the injunction which the new prosecutor decides to pursue, she would of course retain the right to challenge such a conviction on appeal.
It is FURTHER ORDERED that the petition for rehearing is otherwise denied.